Case 1:15-cv-07433-LAP Document 1219-24 Filed 07/15/21 Page 1 of 6
Case 1:15-cv-07433-LAP Document 1219-24 Filed 07/15/21 Page 2 of 6


                                                                     Page 1


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


                        CASE NO. 15-CV-07433-RWS


      ------------------------------------------x
      VIRGINIA L. GIUFFRE,


                                    Plaintiff,
      v.
      GHISLAINE MAXWELL,
                                    Defendant.


      -------------------------------------------x


                                    June 1, 2016
                                    9:12 a.m.


                        C O N F I D E N T I A L
            Deposition of JOHN ALESSI, pursuant
            to notice, taken by Plaintiff, at the
            offices of Boies Schiller & Flexner, 401
            Las Olas Boulevard, Fort Lauderdale, Florida,
            before Kelli Ann Willis, a Registered
            Professional Reporter, Certified Realtime
            Reporter and Notary Public within and
            for the State of Florida.
Case 1:15-cv-07433-LAP Document 1219-24 Filed 07/15/21 Page 3 of 6


                                                                     Page 28
 1                                JOHN ALESSI
 2          Q.     And where did the massage therapists --
 3    where did they come from?
 4          A.     Most, they came from Palm Beach.           Palm
 5    Beach County.
 6          Q.     And over the course of that 10-year period
 7    of time while Ms. Maxwell was at the house, do you
 8    have an approximation as to the number of different
 9    females -- females that you were told were massage
10    therapists that came to the house?
11                 MR. PAGLIUSCA:      Object to form and
12          foundation.
13                 THE WITNESS:     I cannot give you a number,
14          but I would say probably over 100 in my stay
15          there.
16    BY MR. EDWARDS:
17          Q.     And many of the times would the females
18    come only one time and not return?
19                 MR. PAGLIUSCA:      Object to form and
20          foundation.
21    BY MR. EDWARDS:
22          Q.     Let me ask that a different way.
23                 Were there times when some of these
24    females that would come to the house, and you were
25    told that they were massage therapists, would come
Case 1:15-cv-07433-LAP Document 1219-24 Filed 07/15/21 Page 4 of 6


                                                                     Page 52
 1                                JOHN ALESSI
 2                 MR. PAGLIUSCA:      Object to form and
 3          foundation.
 4                 THE WITNESS:     Himself.     Himself.
 5    BY MR. EDWARDS:
 6          Q.     And you do not know the ages of the
 7    various massagists, right?
 8          A.     No.
 9          Q.     Did you have occasion to clean up after
10    the massages?
11          A.     Yes.
12          Q.     Okay.   And that is after both a massage
13    for Jeffrey Epstein, as well as clean up after a
14    massage that Ghislaine Maxwell may have received?
15          A.     Yes.
16          Q.     And on occasion, after -- in cleaning up
17    after a massage of Jeffrey Epstein or Ghislaine
18    Maxwell, did you have occasion to find vibrators or
19    sex toys that would be left out?
20                 MR. PAGLIUSCA:      Object to form and
21          foundation.
22                 THE WITNESS:     Yes, I did.
23    BY MR. EDWARDS:
24          Q.     Can you describe the types of vibrators or
25    sex toys that you found left out after a massage
Case 1:15-cv-07433-LAP Document 1219-24 Filed 07/15/21 Page 5 of 6


                                                                     Page 53
 1                                JOHN ALESSI
 2    that Jeffrey Epstein had just received or Ghislaine
 3    Maxwell had just received?
 4                 MR. PAGLIUSCA:      Object to form and
 5            foundation.
 6                 THE WITNESS:     It was probably two to three
 7            times, I would say.      It was not all the time.
 8            I would find things like a dildo, it's called a
 9            double.    I hate to say it because these ladies.
10          But I find these things, put my gloves on, took
11          it out and rinse it, and put it in
12          Ms. Maxwell's closet.
13    BY MR. EDWARDS:
14          Q.     Why would you put the dildo or sex toy in
15    Ms. Maxwell's closet?
16          A.     Because I knew that's where they were
17    kept.
18          Q.     How did you know that the sex toys were
19    kept in Ms. Maxwell's closet?
20          A.     Because I know where everything was in
21    that house.       Every single room, every single thing,
22    it was a place, it was placed by me, by the cleaning
23    lady or my wife.       Every -- everything that happened
24    in that house, I knew it.
25          Q.     Who showed you where the dildo or sex toys
Case 1:15-cv-07433-LAP Document 1219-24 Filed 07/15/21 Page 6 of 6


                                                                     Page 54
 1                                JOHN ALESSI
 2    were kept in the house the first time?
 3                 MR. PAGLIUSCA:      Object to form and
 4          foundation.
 5                 THE WITNESS:     Nobody.     Nobody show me.
 6    BY MR. EDWARDS:
 7          Q.     You just saw it?
 8          A.     I saw it.
 9          Q.     So you knew where to put it back?
10          A.     Yeah.   We had to open the closet, clean
11    the closet, put the clothes in place, put the shoes
12    in place, put everything in place.            So it was a
13    matter of tidying things up.
14          Q.     Did you ever find any costumes?
15          A.     I saw one shiny black costume, but I
16    didn't even know --
17          Q.     Where did you see it?
18          A.     The same place.
19          Q.     In Ms. Maxwell's closet?
20          A.     Yes.
21          Q.     And where was Ms. Maxwell's closet in the
22    house?
23          A.     In the house?      It was in the opposite side
24    of his bathroom.       It was her bathroom in the master
25    bedroom.     It was in the middle.        So it was on the
